Citation Nr: 0127591	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of initial rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 until 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board notes that the veteran's appeal initially included 
the issues of entitlement to service connection for 
headaches, entitlement to an increased rating for tinnitus, 
and entitlement to an increased rating for hearing loss.  
However, these issues are not currently in appellate status.  
Service connection for headaches was granted by a January 
1998 rating decision.  In March 2000, the veteran withdrew 
his appeal on the issue of an increased rating for tinnitus.  
In March 2001, he withdrew his appeal on the issue of an 
increased rating for hearing loss.  See 38 C.F.R. § 20.204 
(2001). 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide this appeal has 
been obtained by the RO.

2.  At all times during the pendency of the appeal, the 
veteran's PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency, due 
to such symptoms as: changes in mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild short term 
memory loss; the veteran's PTSD has not manifested 
intermittent periods of inability to perform occupational 
tasks or depressed mood;  the veteran's PTSD has not 
manifested occupational and social impairment with reduced 
reliability and productivity, including due to such symptoms 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD should 
be initially rated higher than the initially assigned 30 
percent rating.  His representative contends that the veteran 
meets some of the criteria for a 70 percent schedular rating 
for PTSD, namely, deficiencies in most areas, inability to 
establish and maintain effective relationships, and suicidal 
ideation.  

The history of this appeal is set forth as follows.  In a 
January 1998 rating decision, the RO granted service 
connection for PTSD and initially assigned a 30 percent 
schedular disability rating, effective from the date of the 
original claim for service connection for PTSD in September 
1997.  The veteran disagreed with the January 1998 rating 
decision's assignment of initial 30 percent rating for PTSD, 
and initiated this appeal.  The RO issued a Statement of the 
Case in April 1998.  The veteran entered a substantive appeal 
in June 1998, perfecting his appeal of the initial rating 
assignment.  Subsequent to the initiation of this appeal and 
after the receipt of additional evidence, the RO issued 
Supplemental Statements of the Case continuing the 30 percent 
initial rating.  The January 1998 rating decision, the 
Statement of the Case following the veteran's notice of 
disagreement, and the Supplemental Statements of the Case 
dated May 2000 and August 2001 noted that all of the 
veteran's records were considered.  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159).  

First, VA has a duty under the Veterans Claims Assistance Act 
of 2000 (VCAA) to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  The Board finds that the RO has informed 
the veteran of the evidence needed to establish his claim for 
a higher initial disability rating, as set forth in the 
rating decision, Statement of the Case, and Supplemental 
Statements of the Case.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that the veteran's service medical 
records were obtained and that the veteran was afforded VA 
examinations.  A review of the record confirms that all 
available records in relation to the veteran's claim of 
initial rating assignment for PTSD have been obtained and 
associated with the claims file.  The Board is unaware of any 
further evidence that can be obtained to assist the veteran.  

For these reasons, the Board finds that the requirements 
under the VCAA have been satisfied and this case is ready for 
appellate review, regardless of whether the RO explicitly 
entered findings of compliance with the VCAA.  See Bernard v. 
Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  Therefore, a decision on the 
merits of the veteran's claim is appropriate.

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  The Board notes 
that, because the veteran is appealing the initial assignment 
of a disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the 30 percent disability rating to the present 
time.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

As noted earlier, the RO assigned a 30 percent rating for the 
veteran's PTSD pursuant to the schedular criteria set forth 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A mental 
disorder is evaluated "based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. 
§ 4.126(a).  A 30 percent rating is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
See 38 C.F.R. § 4.130, DC 9411.

The Board has thoroughly reviewed all of the evidence of 
record, as summarized in pertinent part below.  After a 
review of the evidence, the Board finds that the veteran's 
PTSD symptomatology most closely approximates the criteria 
for the initially assigned 30 percent rating under DC 9411, 
and that the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 30 
percent.  38 C.F.R. § 4.130.

A review of the medical evidence of record reveals that, at a 
VA PTSD examination in November 1997, the veteran reported 
that he had worked for the same company for over eighteen 
years, had a very good attendance record, and had been 
divorced twice, partially due to his bad temper.  The veteran 
reported that he did not have any close friends, and usually 
did leisure activities alone.  The veteran complained of 
trouble sleeping because of frequent headaches and violent 
dreams.  He stated that he tried to avoid talking about his 
time in Vietnam because it made him nervous, and that he 
startled very easily.

The objective clinical findings made during the November 1997 
examination show that the veteran's thoughts of Vietnam do 
not interfere with his concentration or with work.  The 
veteran was alert, had some spontaneous speech, and was 
uncomfortable and anxious.  The veteran did not appear 
despondent, and had no hallucinations or delusions.  
Perception was fair and judgment was good.  The veteran was 
diagnosed with moderate PTSD.  The examiner also found that 
the veteran had problems related to social environment in 
that he tried to keep to himself and had other psychosocial 
environmental problems because he had been exposed to the war 
in Vietnam.  The veteran was assigned a score of 60 on the 
Global Assessment of Functioning (GAF) scale.  

The RO received the veteran's DA Form 20 in November 1997, 
which indicates that the veteran was sent to Vietnam in 
February 1968.  The veteran also submitted a June 1998 
statement, in which he stated that he saw a soldier shot in 
the head, was run over by a track vehicle, and was in a 
serious car wreck while on active duty.  The veteran 
indicated that, after approximately eighteen years of working 
for the same company, he took an early retirement.  He also 
stated that he remained friendly with his family and attended 
family reunions on a limited basis.  He also indicated that 
he attended VFW meetings, where he had an outlet and could 
relax a little.

At an April 2000  VA compensation and pension examination, 
the veteran reported that he was mostly "okay," but 
sometimes had mood swings.  The veteran reported that he had 
not sought any psychiatric treatment, had not had any drug or 
alcohol treatment, nor had he ever attempted suicide.  The 
veteran complained of interrupted sleep and dreams of 
fighting.  The veteran reported that his injuries and 
surgeries kept him out of life.  The veteran reported that he 
worked on his yard, took odd jobs, and drank in his spare 
time, but denied any other drug use.  The veteran reported a 
poor sex life, no crying spells or guilt feelings, no 
suicidal attempts, and no history of major depression, 
bipolar disorder, panic attacks, seizure disorder, or 
cerebral vascular accident.  The veteran reported that he had 
been married three times and had been working full-time as a 
machine operator for the previous eight months.  

The objective clinical findings made during the April 2000 
examination show that the veteran was well groomed, sat 
quietly, and maintained eye contact.  Speech had a normal 
flow, volume, and vocabulary.  Thought process was somewhat 
tangential in nature and there was no indication of 
perceptual abnormality.  Affect was irritable, insight was 
poor, and judgment was impulsive.  The veteran was 
cognitively alert, with intact concentration and short-term 
memory.  The veteran denied homicidal or suicidal ideas.  The 
examiner diagnosed the veteran with continuous alcohol 
dependence, mood disorder (dysphoria) secondary to substance 
abuse, PTSD which was mild to moderate in intensity, and a 
personality disorder, not otherwise specified.  The veteran 
was also diagnosed with problems with primary support, social 
environment, and health.  The examiner assigned a GAF score 
of about 75.  Based on the clinical interview, review of 
medical records, and claimant questionnaire, the examiner 
found the veteran to have a mixed psychopathology consistent 
with PTSD, continuous alcohol abuse, a mood disorder 
secondary to substance abuse, and a non-specific personality 
disorder.

A May 2001 VA compensation and pension examination reflects 
the veteran's complaints of difficulty falling asleep, bad 
dreams, night sweating and shaking, previous flashback 
experiences, depression, and irritability.  The veteran 
reported that he did not participate in a lot of activities 
and did not like big crowds.  The veteran reported that he 
was easily startled, and that one coworker tried to startle 
him on purpose.  The veteran indicated an intention to 
retaliate against this coworker.  The veteran reported that 
he enjoyed working in an area by himself as a machine 
operator, and reported that he got along "okay" with his 
coworkers.  The veteran reported intermittent suicidal 
ideation, with a suicidal gesture occurring in approximately 
1986, and a suicide fit one week prior to the examination 
when his girlfriend broke off their relationship.  The 
veteran reported that he is verbally abusive, has one adult 
daughter from his first marriage, and he has one friend who 
visits him.  The veteran indicated that he drank 
approximately twelve cans of beer per weekend, but denied the 
use of street drugs, cigarettes, and tobacco.  

Objective clinical findings at the May 2001 VA examination 
include that the veteran had poor eye contact, was defensive 
and testy at times, sensorium was alert, the veteran was 
oriented to time, place, and person, speech was reflective of 
logical thought, and mood was anxious and irritable.  Affect 
was congruent to mood, and thought processes were logical.  
The examiner noted a history of disturbed sleep, recurrent 
bad dreams, occasional intrusive thoughts, a history of 
flashbacks, intermittent suicidal ideation with no intent, no 
homicidal ideation, and no delusions.  The veteran reported 
that he was distrustful of people, and saw shadows out of the 
corner of his eyes.  No obsessive or compulsive rituals were 
noted.  The veteran remembered his birthdate, personal 
information, the current and immediate past president, and 
three out of three words after five minutes.  Impulse control 
and judgment were fair, and insight was poor.  The veteran 
was diagnosed with chronic PTSD, and with problems with 
primary support group, problems related to the social 
environment, and health problems.  The examiner assigned a 
GAF score of 58-60, and noted that 58-60 was the highest 
score received in the past year.  The examiner noted that the 
veteran had recurrent bad dreams, occasional intrusive 
thoughts, and flashbacks.  The VA examiner stated that the 
veteran sometimes awakened from dreams in a physiologically 
aroused state, and that the veteran tried to avoid certain 
things that reminded him of Vietnam.  The VA examiner 
reported that the veteran felt that his ability to get close 
to people was seriously affected by his experiences in 
Vietnam, and that the veteran was hypervigilant and had an 
exaggerated startle reflex.  The examiner found the veteran 
to be irritable and with poor sleep.  The examiner found the 
veteran's symptoms to be moderate to mild, and that his 
symptoms had not affected his ability to remain employed.  
The examiner stated that the veteran's symptoms seemed to 
affect his personal life more than his vocational life. 

In view of the evidence presented, the Board finds that the 
veteran's PTSD is properly initially rated as 30 percent 
disabling under 38 C.F.R. § 4.130, DC 9411.  The evidence 
shows that at all times during the pendency of the appeal the 
veteran's PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency, due 
to such symptoms as changes in mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild short term memory loss.  
While the veteran's PTSD has manifested some mood changes as 
reported by the veteran, the evidence does not demonstrate 
depressed mood due to PTSD.  The medical evidence (April 2000 
VA examination report) demonstrates that the veteran's mood 
disorder, dysphoria, was secondary to his non-service-
connected substance abuse.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided).  The veteran's PTSD has not manifested 
intermittent periods of inability to perform occupational 
tasks or depressed mood.  The evidence demonstrates that the 
veteran may have occasional decrease in work efficiency due 
to PTSD, but has had a good attendance record for many years 
at his job.  His reasons for terminating the job are entirely 
unrelated to his PTSD.  Taken together, these symptoms 
demonstrate a level of severity of PTSD at all times during 
this appeal consistent with a 30 percent disability rating 
under DC 9411.  

The Board has considered whether the evidence of record more 
closely approximates the criteria for a 50 percent schedular 
rating under DC 9411, but finds that it does not.  The Board 
observes that the schedule of ratings for mental disorders 
outlined in 38 C.F.R. § 4.130 enumerates nine symptoms 
representative of a 50 percent rating.  The Board finds that 
the veteran's PTSD has not manifested occupational and social 
impairment with reduced reliability and productivity, 
including due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
clinical evidence demonstrates that the veteran's speech and 
language were normal, that no panic attacks were reported, 
that there was no impairment with his thought process, that 
his memory was grossly intact, and that no problem existed 
with his ability to perform abstract thought.  

With regard to the criterion of flattened affect, the veteran 
was noted in May 2001 to have an affect congruent to anxious 
and irritable mood, although he had not been found to have a 
flattened affect.  The Board observes that the notation of 
poor eye contact was an isolated entry in the many treatment 
reports regarding this veteran.  With regard to the criterion 
of impaired judgment, the medical evidence associated with 
the file shows that at the time of the April 2000 examination 
indicates the veteran's judgment was impulsive.  The Board 
observes that the notation of an impulsive judgment was an 
isolated entry in the many treatment reports regarding this 
veteran, which was not noted before or after that single 
entry.  For example, the November 1997 VA examination 
revealed good judgment and the May 2001 VA examination 
revealed fair judgment.  While the veteran has disturbances 
of mood, his dysphoric mood has specifically been attributed 
by medical opinion evidence to his non-service-connected 
substance abuse.  

With regard to the criterion of difficulty in establishing 
and maintaining effective work and social relationships, the 
basis of the rating scheme is to evaluate a level of 
disability that reflects occupational and social impairment.  
The Board observes that, at the November 1997 examination, 
the veteran reported that he had worked for the same company 
for over eighteen years and had a very good attendance 
record.  The record indicates that the reason why the veteran 
left his job after eighteen years was because he was offered 
early retirement.  At the April 2000 examination, the veteran 
reported that he had been working full-time as a machine 
operator for the previous eight months.  Although at the May 
2001 examination the veteran revealed a desire to retaliate 
against a coworker, the veteran reported that he enjoyed 
working in an area by himself, and that he got along "okay" 
with his coworkers.  Furthermore, the examiner noted that the 
veteran's symptoms were moderate to mild, that his symptoms 
did not affect his ability to remain employed, and that his 
symptoms affected his personal life more than his 
occupational life.  As such, the evidence does not show that 
the veteran has difficulty establishing and maintaining 
effective work relationships.  In short, the evidence does 
not demonstrate that his earning capacity has been 
significantly altered due to his PTSD, except for the 
occasional decrease in work efficiency already contemplated 
by the initially assigned 30 percent rating under DC 9411.

With regard to social impairment, at the November 1997 
examination, the veteran reported that he had been divorced 
twice partially due to his bad temper.  He also reported that 
he did not have any close friends, and usually did leisure 
activities alone.  However, at the May 2001 examination, the 
veteran reported that he recently had a girlfriend, and he 
had one friend who visits.  Furthermore, the veteran stated 
that he remained friendly with his family and attended family 
reunions on a limited basis.  Moreover, the veteran had an 
outlet with fellow veterans at VFW meetings.  This evidence 
shows that, despite the fact that the veteran was divorced, 
he was able to maintain several relationships, even if the 
relationships were strained and difficult at times.  
Additionally, the Board notes that VA examiners consistently 
described the veteran as neat and well groomed.  Thus, the 
evidence in the file does not establish that the veteran 
suffered social impairment resulting from his PTSD beyond 
that contemplated by the initially assigned 30 percent rating 
under DC 9411.  

The Board has considered as evidence the various GAF scores 
assigned for the veteran's psychiatric impairment.  With 
respect to the GAF score, the Board notes there is a 
variation in GAF scores.  The November 1997 examination 
showed a score of 60, the April 2000 examination indicated a 
score of 75, and the May 2001 examination indicated a score 
of 58-60.  The upward end of this range, 75, represents that 
if some symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, and represent 
no more than slight impairment in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130.  

The overall picture presented by the GAF scores assigned in 
this case represents moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Id.  The 
Board notes, however, that a GAF score of 58-60 is at the 
high end of the 51-60 category representing moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  The May 2001 VA examination, which assigned the 
lowest GAF score, also found that the veteran's PTSD symptoms 
were mild to moderate and had not affected the veteran's 
ability to remain employed.  The Board notes that the veteran 
reported at the November 1997 and the April 2000 examination 
no suicidal ideations, nor any prior attempts at suicide.  
When the veteran received the lowest score of 58-60 at the 
May 2001 examination, he had reported a history of 
intermittent suicidal ideation, as well as a suicide attempt 
in approximately 1986.  As such, the Board notes that the 
variation in GAF scores may be explained by the variation of 
medical history given to the examiners.  Considering the 
veteran's disability picture as a whole, the Board notes that 
the GAF scores reflect only mild to moderate symptoms or only 
some difficulty in social and occupational functioning.  The 
Board finds that such mild to moderate symptomatology or 
impairment in social and occupational functioning is 
encompassed by a 30 percent rating for PTSD under DC 9411.  

The Board notes the representative's contention that the 
veteran has deficiencies in most areas, inability to 
establish and maintain effective relationships, and suicidal 
ideation - all criteria listed for a 70 percent schedular 
rating under DC 9411.  With regard to the contention that the 
veteran has deficiencies in most areas due to PTSD, including 
the ability to establish and maintain effective 
relationships, as the analysis above demonstrates, the 
veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency, but 
is not productive of difficulty in establishing and 
maintaining effective work and social relationships as even 
contemplated by a 50 percent rating for PTSD under DC 9411.  
As such, the evidence clearly does not demonstrate 
"inability" to establish and maintain effective 
relationships as contemplated for a 70 percent rating under 
DC 9411.  With regard to suicidal ideation, the Board notes 
that the veteran himself acknowledged that the recent end of 
his relationship with his girlfriend caused his suicidal fit; 
there is no indication that this behavior is attributable to 
PTSD.  In May 2001, the veteran was found to have no suicidal 
intent.  Moreover, while in May 2001 the veteran reported a 
history of suicidal attempt in 1986, this is assigned lesser 
probative value because it is inconsistent with the histories 
previously presented to VA.  For example, at the April 2000 
VA examination, the veteran specifically denied any suicidal 
attempts or history of depression.  Considering the veteran's 
overall disability picture, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
the initially assigned 30 percent rating under DC 9411.  
38 C.F.R. § 4.130. 

Even assuming, arguendo, that the veteran's PTSD actually 
manifested symptoms of flattened affect, disturbances of 
motivation and mood, impaired judgment, or difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not demonstrate that such 
symptomatology has at any time been productive of 
occupational and social impairment with reduced reliability 
and productivity.  The evidence of record does not 
demonstrate that these symptoms have caused a degree of 
occupational impairment that more closely approximates an 
initial rating of 50 percent for PTSD.  38 C.F.R. § 4.130, DC 
9411.  The evidence does not demonstrate that the veteran's 
disability picture reflects difficulty in establishing and 
maintaining effective work and social relationships so as to 
warrant a rating assignment of 50 percent.  Instead, the 
evidence more closely approximates the initially assigned 30 
percent rating under DC 9411.  This conclusion is further 
supported by the veteran's GAF scores, which, read in 
conjunction with the examiner's conclusions and clinical 
findings of record, do not show overall disability which more 
nearly approximates serious social or occupational 
impairment.  Thus, for all of the reasons stated above, the 
Board finds that the 30 percent initial rating is appropriate 
based on the evidence of record, and the preponderance of the 
evidence is against a rating in excess of 30 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411; 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159). 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the PTSD during 
the entire period from the initial assignment of the 30 
percent disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 125-26.  In conclusion, the 
current medical evidence, as previously discussed, does not 
warrant an initial rating in excess of 30 percent.  Should 
the veteran's disability picture change in the future, he may 
be assigned an increased rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher initial 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the initial rating claim must be denied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect, nor does the 
veteran contend, that his PTSD has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal for an initial disability rating in excess of 30 
percent for PTSD is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

